 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   DAVID NATHANIEL ROBERTS,                Case No. EDCV 19-00445 RSWL
                                                       (RAO)
12                       Petitioner,
13          v.
                                             JUDGMENT
14   RIVERSIDE COUNTY
     SUPERIOR COURTS,
15
                         Respondent.
16

17
           Pursuant to the Court’s Order Accepting Findings, Conclusions, and
18
     Recommendations of United States Magistrate Judge,
19
           IT IS ORDERED AND ADJUDGED that the Petition is denied, and this action
20
     is dismissed without prejudice.
21

22

23
     DATED: 7/18/2019
24
                                        s/ RONALD S.W. LEW
25                                      RONALD S.W. LEW
                                        UNITED STATES DISTRICT JUDGE
26

27

28
